            Case 1:20-cv-10767-VSB Document 28 Filed 03/04/21 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

LYLE OWERKO,

              Plaintiff(s),                       Case No. 1:20-cv-10767-VSB
-against-                                         STIPULATED PROTECTIVE ORDER
KID DANGEROUS, LLC,

              Defendant(s).

VERNON S. BRODERICK, United States District Judge.

       The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pre-trial phase of this action, and the parties having stipulated

to the following provisions, it is hereby ORDERED that any person subject to this Order – including

without limitation the parties to this action, their attorneys, representatives, agents, experts and

consultants, acting as such, all third parties providing discovery in this action, and all other

interested persons with actual or constructive notice of this Order shall adhere to the following

terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

       1.       Any person subject to this Order who receives from any other person any “Discovery

                Material” (i.e., information of any kind provided in the course of discovery in this

                action) that is designated as “Confidential” pursuant to the terms of this Order shall

                not disclose such Confidential Discovery Material to anyone else except as expressly

                permitted hereunder.

       2.       The person producing Discovery Material may designate as “Confidential” any

                portion thereof that contains non-public business, commercial, financial, or personal

                information, the public disclosure of which is either restricted by law or
     Case 1:20-cv-10767-VSB Document 28 Filed 03/04/21 Page 2 of 8




         would likely, in the good faith opinion of the producing person, seriously harm the

         producing person’s business, commercial, financial, or personal interests or cause

         the producing person to violate his, her, or its privacy or confidentiality obligations

         to others. Where the confidential portion is reasonably separable from the non-

         confidential portion, via redaction or otherwise, only the confidential portion shall

         be so designated.

3.       With respect to the confidential portion of any Discovery Material other than

         deposition transcripts and exhibits, the producing person or that person’s counsel

         may designate such portion as “Confidential” by stamping or otherwise clearly

         marking as “Confidential” the document or protected portion in a manner that will

         not interfere with legibility or audibility. Deposition testimony may be designated

         as “Confidential” either on the record during the deposition or in writing within five

         (5) business days of receipt of the transcript. If so designated, the final transcript of

         the designated testimony shall be bound in a separate volume and marked

         “Confidential Information Governed by Protective Order” by the reporter.

4.       If at any time prior to the trial of this action, a producing person realizes that some

         portion of Discovery Material that that person previously produced without

         limitation should be designated as “Confidential,” the producing person may so

         designate that portion by promptly notifying all parties in writing. Such designated

         portion of the Discovery Material will thereafter be treated as Confidential under the

         terms of this Order. In addition, the producing person shall provide each other party

         with replacement versions of such Discovery Material that bears the “Confidential”

         designation within two (2) business days of providing such notice.


                                            2
          Case 1:20-cv-10767-VSB Document 28 Filed 03/04/21 Page 3 of 8




Who May Receive Confidential Materials

     5.       No person subject to this Order, other than the producing person, shall disclose any

              Confidential Discovery Material to any other person whomsoever, except to:

              D      the parties to this action;

              E      counsel retained specifically for this action, including any paralegal, clerical

                     or other assistant employed by such counsel and assigned specifically to

                     work on this action;

              F      as to any document, its author, its addressee, and any other person shown

                     on the face of the document as having received a copy;

              G      any witness who counsel for a party in good faith believes may be called

                     to testify at trial or deposition in this action, provided such person has first

                     executed a Non-Disclosure Agreement in the form annexed hereto;

              H      any person retained by a party to serve as an expert witness or consultant or

                     otherwise provide specialized advice to counsel in connection with this

                     action, provided such person has first executed a Non-Disclosure Agreement

                     in the form annexed hereto;

              I      stenographers and video technicians engaged to transcribe or record

                     depositions conducted in this action;

              J      independent photocopying, graphic production services, or other litigation

                     support services employed by the parties or their counsel to assist in this

                     action, including computer service personnel performing duties in relation to

                     a computerized litigation system;

              K      the Court and its staff; and


                                                   3
          Case 1:20-cv-10767-VSB Document 28 Filed 03/04/21 Page 4 of 8




              L      any other person whom the producing person, or other person designating

                     the Discovery Material “Confidential,” agrees in writing may have access to

                     such Confidential Discovery Material.

     6.       Prior to the disclosure of any Confidential Discovery Material to any person referred

              to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel

              with a copy of this Protective Order and shall sign a Non-Disclosure Agreement, in

              the form annexed hereto, stating that that person has read this Order and agrees to

              be bound by its terms. Counsel shall retain each signed Non- Disclosure Agreement,

              hold it in escrow, and produce it to opposing counsel either prior to such person

              being permitted to testify (at deposition or trial) or at the conclusion of the case,

              whichever comes first.

Filing Confidential Materials in this Action

     7.       Any person who either objects to any designation of confidentiality, or who, by

              contrast, requests still further limits on disclosure (such as “attorneys’ eyes only,”

              reserved for extraordinary circumstances), may at any time prior to the trial of this

              action serve upon the designating person and all other parties a written notice stating

              with particularity the grounds of the objection or request. If agreement cannot be

              reached promptly, counsel for all affected persons shall request a joint telephone call

              with the Court to obtain a ruling.

     8.       Notwithstanding the designation of material as “Confidential” in discovery, there is

              no presumption that such Confidential Discovery Material will be filed with the

              Court under seal. The parties shall follow § 5(B) of Judge Broderick’s Individual

              Practices with respect to pretrial requests for filing under seal.


                                                   4
          Case 1:20-cv-10767-VSB Document 28 Filed 03/04/21 Page 5 of 8




     9.       All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

              afford confidential treatment to any Discovery Material introduced in evidence at

              trial, even if such material was previously designated as Confidential or sealed

              during pretrial proceedings.

     10.      Each person who has access to Confidential Discovery Material shall take all due

              precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

     11.      If, in connection with this litigation, and despite having taken reasonable steps to

              prevent the disclosure of information that it claims is subject to a claim of attorney-

              client privilege or attorney work product, a producing person inadvertently discloses

              information subject to a claim of attorney-client privilege or attorney work product

              protection (“Inadvertently Disclosed Information”), such disclosure, in itself, shall

              not constitute or be deemed a waiver or forfeiture of any claim of privilege or work

              product protection with respect to the Inadvertently Disclosed Information and its

              subject matter.

     12.      If a disclosing person makes a claim of inadvertent disclosure, all receiving persons

              shall, within five (5) business days, return or destroy all copies of the Inadvertently

              Disclosed Information, and provide a certification of counsel that all such

              information has been returned or destroyed.

     13.      Within five (5) business days of the notification that such Inadvertently Disclosed

              Information has been returned or destroyed, the disclosing person shall produce a

              privilege log with respect to the Inadvertently Disclosed Information.




                                                5
       Case 1:20-cv-10767-VSB Document 28 Filed 03/04/21 Page 6 of 8




     14.    If a receiving person thereafter moves the Court for an order compelling production

            of the Inadvertently Disclosed Information, that motion shall be filed under seal, and

            shall not assert as a ground for entering such an order the mere fact of the inadvertent

            production. The disclosing person retains the burden of establishing the privileged

            or protected nature of any Inadvertently Disclosed Information. Nothing in this

            Order shall limit the right of any party to request an in camera review of the

            Inadvertently Disclosed Information.

Termination of the Litigation

     15.    This Protective Order shall survive the termination of the litigation. Within 30 days

            of the final disposition of this action, all Confidential Discovery Material and all

            copies thereof, shall be promptly returned to the producing person, or, upon

            permission of the producing person, destroyed.

     16.    During the pendency of this case only, this Court shall retain jurisdiction over all

            persons subject to this Order to the extent necessary to enforce any obligations

            arising hereunder or to impose sanctions for any contempt thereof.

     SO STIPULATED.

      For Plaintiff Lyle Owerko:                    For Defendant Kid Dangerous, LLC:

      Signed:/s/ Kevin McCulloch                    Signed:/s/ Michael Levine
      Name: Kevin Patrick McCulloch                 Name: Michael Levine
      Dated: March 2, 2021                          Dated: February 23, 2021


      For Defendant Stitch Fix, Inc.:               For Defendant Nordstrom, Inc.:

      Signed:/s/ Jered Matthysse                    Signed:/s/ Michael Levine
      Name: Jered E. Matthysse                      Name: Michael Levine
      Dated: March 2, 2021                          Dated: February 23, 2021



                                              6
  Case 1:20-cv-10767-VSB Document 28 Filed 03/04/21 Page 7 of 8



 For Defendants Bloomingdales, LLC and   For Defendant Sista Melbourne Pty. Ltd.:
 Bloomingdales.com, LLC:

 Signed:/s/ Michael Levine               Signed:/s/ Michael Levine
 Name: Michael Levine                    Name: Michael Levine
 Dated: February 23, 2021                Dated: February 23, 2021



                                         SO ORDERED.


Dated:    March 4      , 20 21
                                         HON. VERNON S. BRODERICK
                                         United States District Judge




                                    7
            Case 1:20-cv-10767-VSB Document 28 Filed 03/04/21 Page 8 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LYLE OWERKO,

              Plaintiff(s),                      Case No. 1:20-cv-10767-VSB
-against-                                        NON-DISCLOSURE AGREEMENT
KID DANGEROUS, LLC,

              Defendant(s).


       I,                                 [print name], acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of Court.

       Dated:                   _
                                               [Signature]
